Opinion by
Mr. Justice Bbown,
On September 8,1894, the appellee entered into a written contract with the appellant to furnish the stone, do the stonework and lay the bricks required in the erection of three dwelling houses. At the date of the execution of the contract the cellars had been dug by the appellant and the cellar walls had been built for him by a contractor named Schmitt. The contract with the appellee embraced only the superstructures. In the specifications upon which he made his contract there was the following clause: “ Cellars have been excavated beneath the houses to give a cellar depth of nine (9) feet clear of the cement floor, and cellar walls are in place ready for brick and stone masonry above the ground surface.” The appellee began the erection of the superstructures on September 19, 1894, and had nearly completed them when, on November 12, 1894, the south wall of one of the buildings, which had been constructed up to within four feet of the roof, suddenly collapsed. The appellant, unable at that time to determine whether the fall of the wall was due to the carelessness of the appel*312lee in the erection of the superstructure, or of Schmitt, who built the cellar wall, wrote them the following joint letter:
“Philadelphia, Nov. 19th, 1894.
“Albert Smith,
“ Francis J. Colgan,
“ Gentlemen:—
“ I feel called upon to notify each of you that on account of the fall of the side wall of house, which would be 2838 Frankford Ave., I propose, if necessary, to do the work to the foundation wall which should have been done originally, if done in- a workmanlike manner, and to rebuild the brick and stone wall under the same conditions. I cannot at this time determine whether the fall of the wall is due to a joint neglect, or whether it is properly cha'rgeable to one of you ; an examination is required. I have determined, however, to avoid complications, to employ new contractors to do the necessary work and shall consider that both or one of you are liable to reimburse me.
“Very respectfully,
“ Michael O’Rourke.”
The learned trial judge instructed the jury that this letter was practically a rescission by the appellant of the contract between him and the appellee. In this he was correct, and the first assignment of error is dismissed. The appellant completed the dwellings himself and subsequently the-plaintiff brought this action for the damages sustained by defendant’s alleged breach of contract. As the basis of his claim he avers that the fall of the wall was due to the improper construction of the cellar walls, and not to any cause for which he was responsible.
One of the contentions of the appellant is that, as there was no evidence that he had knowledge of the incompetency of Schmitt, the contractor who built the cellar for him, the appellee cannot recover. Neither Schmitt nor his contract with O’Rourke is in the case. O’Rourke undertook himself to dig the cellar and have the walls built, and only after he had done so and stated in the specifications that the walls were in place, ready for the brick and stone masonry above the ground sur*313face, did the appellee make his contract. The appellant must be understood as having said to the appellee: “ You have nothing to do with the cellar walls ; I have had them prepared and they are ready for the work that you are to do above them.” This was the correct view entertained by the trial judge in his instructions to the jury. At the same time their attention was called to the fact that there was nothing in the testimony to show there was anything to indicate that the walls were not proper foundation walls ; and they were further instructed that, unless they found in the evidence that which would justify them in believing that from such an inspection of the walls as a proposed contractor would give, or ought to give them, there was something which indicated that they were defective and not strong enough for the superstructures, it ought to be assumed that it was the understanding of the plaintiff and defendant that the former should go on and erect the superstructures upon the foundations as they stood. In view of what appeared in the specifications, this was as far as the court ought to have gone in protecting the defendant.
Nothing could have been made plainer to the jury than that the plaintiff could recover only if the fall of the building resulted solely from the defective and improper foundation, and, on the other hand, they were told that if the fall was due to the failure of the plaintiff to do his work properly, there ought to be a certificate in favor of the defendant. In the two points submitted by the plaintiff and in defendant’s tenth the only position that each of the parties could take under the evidence was clearly stated, and the answers to them were correct. The case involved nothing but a question of fact, which was submitted to the jury under instructions that were not only proper, but most careful in protecting every right of the defendant.
Tbe assignments of error are all overruled and the judgment is affirmed.